Locher, J.,
dissenting.
The result of the majority’s
opinion is indeed unfortunate as it unnecessarily perpetuates this epitome of bureaucratic nightmares. Appellee has been displaced not only from his job by one state agency’s regulations that consider him unfit because of his affliction with diabetes, but further has been denied disability retirement from a fund to which he has contributed, because another state agency, although finding him so afflicted, did not believe that this prevented him from performing his duties as a bus driver.
In a well-reasoned opinion, the Court of Appeals found that the State Board of Education was specifically empowered by the General Assembly, in R. C. 3327.10(A), to determine the physical qualifications to be employed as a bus driver, and that the School Employees Retirement Board is under the general authority of R. C. 3309.39 to make the ultimate determination as to whether an employee has become physically incapacitated to meet the standards promulgated by the State Board of Education.
Nor do I believe that effectuating this statutory scheme, as suggested in the majority opinion, would debilitate the School Employees Retirement Board’s right to oversee and manage the funds. On the contrary, R. C. 3309.39 creates a safeguard, i. e., a system of checks and balances. In the instant cause, the School Employees Retirement Board thus is to ascertain the existence of diabetes, and ‘pursuant to the last paragraph of R. C. 3309.39 . its determination is final, thereby foreclosing the . possibility of dispute between the employer and the- School Employees Retirement Board. Furthermore, the statutory scheme is entirely consonant with , the -reality,, that;; the, State ' Board of Education can best determine the physical requirements for this job, knowing the responsibilities and risk of school children’s lives associated with the driving of a school bus.
Therefore, I respectfully dissent, finding no statutory justification for placing; appellee in this perpetually revolving door' of bureaucratic' confusion.